Exhibit 10.2

COMFORT SYSTEMS USA, INC.
2006 EQUITY INCENTIVE PLAN

1.                                      Purpose; Term

This Comfort Systems USA, Inc. 2006 Equity Incentive Plan (the “Plan”) provides
for the grant of incentive awards consisting of or based on the Common Stock of
the Company. The purpose of the Plan is to attract and retain key employees,
directors and consultants of the Company and its Affiliates, to provide an
incentive for them to achieve performance goals, and to enable them to
participate in the growth of the Company by granting Awards with respect to the
Company’s Common Stock. No Awards may be granted under the Plan more than ten
years after the effective date of the Plan, but Awards granted prior to that
date may continue in accordance with their terms. Certain capitalized terms used
herein are defined in Section 3 below.

2.                                      Administration

The Plan shall be administered by the Committee. Except to the extent action by
the Committee is required under Section 162(m) of the Code in the case of Awards
intended to qualify for performance-based compensation exception thereto, the
Board may in any instance perform any of the functions of the Committee
hereunder. The Committee shall select the Participants to receive Awards and
shall determine the terms and conditions of the Awards. The Committee shall have
authority, not inconsistent with the express provisions of the Plan: (a) to
administer the issuance of Awards granted in accordance with the formula set
forth in this Plan to such Participants as are eligible to receive Awards;
(b) to prescribe the form or forms of instruments evidencing Awards and any
other instruments required under the Plan and to change such forms from time to
time; (c) to adopt, amend and rescind rules and regulations for the
administration of the Plan; and (d) to interpret the Plan and to decide any
questions and settle all controversies and disputes that may arise in connection
with the Plan. Such determinations of the Committee shall be conclusive and
shall bind all parties. Notwithstanding anything else, transactions under this
Plan, to the extent they would otherwise be subject to Section 16 of the
Securities Exchange Act of 1934, are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under Section 16 of the Securities
Exchange Act of 1934 (“Rule 16b-3”). To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee. In the case
of an Award intended to be eligible for the performance-based compensation
exception under Section 162(m) of the Code, the Plan and such Award shall be
construed to the maximum extent permitted by law in a manner consistent with
qualifying the Award for such exception. Consistent with the above requirements,
the Committee may delegate such of its duties, powers and responsibilities as it
may determine (and in the event of any such delegation, references herein to the
Committee shall include the person or persons so delegated to the extent of such
delegation).


--------------------------------------------------------------------------------




 

In the case of an Award intended to be eligible for the performance-based
compensation exception under Section 162(m) of the Code, the Committee shall
establish in writing Performance Criteria (in such fashion and with such
specificity so that they qualify as “preestablished objective goals” within the
meaning of Treas. Regs. Section 1-162-27(e)(2)) for any fiscal year not later
than 90 days after the commencement of such year (or such earlier time as is
required to qualify Awards as performance-based under Code Section 162(m) of the
Code); provided, however, that the amount so established by the Committee may be
adjusted by the Committee after the initial determination of the amount to
reflect any significant change of circumstance, including without limitation,
the acquisition or disposition of any business by the Company or any of its
Subsidiaries.

3.                                      Certain Definitions

“Affiliate” means any corporation or other entity that stands in a relationship
to the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code. The Company may at any time by amendment provide that different
ownership thresholds (consistent with Section 409A of the Code) apply but any
such change shall not be effective for twelve (12) months.

“Award” means any Option, SAR, Restricted Stock, Unrestricted Stock, Restricted
Stock Unit, Unrestricted Stock Unit), Performance Award (including a cash
Performance Award) and other award convertible into or otherwise based on stock,
granted under the Plan.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

“Committee” means one or more committees each comprised of not less than two
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. Unless otherwise determined by the Board, if a
Committee is authorized to grant Awards to a Reporting Person or a Covered
Employee, each member shall be a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act or, respectively, an “outside director” within
the meaning of Section 162(m) of the Code, respectively.

“Common Stock” or “Stock” means the Common Stock, $0.01 par value, of the
Company.

“Company” means Comfort Systems USA, Inc., a Delaware corporation.

“Corporate Transaction” means any of the following: any sale of all or
substantially all of the assets of the Company, change in the ownership of the
capital stock of the


--------------------------------------------------------------------------------




 

Company, reorganization, recapitalization, merger (whether or not the Company is
the surviving entity), consolidation, exchange of capital stock of the Company
or other restructuring involving the Company, provided, that, in each case, to
the extent any amount constituting “nonqualified deferred compensation” subject
to Section 409A of the Code would become payable under an Award by reason of a
Corporate Transaction, it shall become payable only if the event or
circumstances constituting the Corporate Transaction would also constitute a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the Company’s assets, within the meaning
of subsection (a)(2)(A)(v) of Section 409A of the Code.

“Covered Employee” means a “covered employee” within the meaning of
Section 162(m) of the Code.

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

“Fair Market Value” means, (i) with respect to Stock, (A) for so long as such
Stock is readily tradeable on an established securities market (within the
meaning of Section 409A), the closing price on the trading day of the grant, and
(B) otherwise, the fair market value of such Stock determined by the Committee
by a reasonable application of a reasonable valuation method (within the meaning
of Section 409A); and, (ii) with respect to any other property, the fair market
value of such property as determined by the Committee in good faith in the
manner established by the Committee from time to time.

“ISO” has the meaning set forth in Section 6(a).

“NSO” has the meaning set forth in Section 6(a).

“Option” has the meaning set forth in Section 6(a).

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

“Performance Award” means an Award subject to Performance Criteria. The
Committee in its discretion may grant Performance Awards that are intended to
qualify for the performance-based compensation exception under Section 162(m) of
the Code and Performance Awards that are not intended so to qualify.

“Performance Criteria” means specified criteria the satisfaction of which is a
condition to the grant, exercisability, vesting, payment or full enjoyment of an
Award. For purposes of Performance Awards that are intended to qualify for the
performance-based


--------------------------------------------------------------------------------




 

compensation exception under Section 162(m) of the Code, a Performance Criterion
shall mean an objectively determinable measure of performance relating to any of
or to any combination of the following (determined either on a consolidated
basis or, as the context permits, on a divisional, subsidiary, line of business,
project or geographical basis or in combinations thereof): (i) sales; revenues;
assets; expenses; earnings before or after deduction for all or any portion of
interest, taxes, depreciation, amortization or other items, whether or not on a
continuing operations or an aggregate or per share basis; return on equity,
investment, capital or assets; one or more operating ratios; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash flow;
stock price; stockholder return; network deployment; sales of particular
products or services; customer acquisition, expansion and retention; or any
combination of the foregoing; or (ii) acquisitions and divestitures (in whole or
in part); joint ventures and strategic alliances; spin-offs, split-ups and the
like; reorganizations; recapitalizations, restructurings, financings (issuance
of debt or equity), or refinancings; transactions that would constitute a change
of control; or any combination of the foregoing. A Performance Criterion measure
and targets with respect thereto determined by the Committee need not be based
upon an increase, a positive or improved result or avoidance of loss. Prior to
the grant, exercisability, vesting, payment or full enjoyment of the Performance
Award, as the case may be, the Committee will determine whether the Performance
Criteria have been attained and such determination will be conclusive. If the
Performance Criteria are not attained, no other Award will be provided in
substitution of the Performance Award with respect to which such Performance
Criteria have not been met.

“Reporting Person” means a person subject to Section 16 of the Exchange Act.

“Restricted Period” has the meaning set forth in Section 8(a).

“Restricted Stock” has the meaning set forth in Section 8(a).

“Restricted Stock Unit” has the meaning set forth in Section 8(b).

“Stock Appreciation Right” or “SAR” has the meaning set forth in Section 7(a).

“Stock Unit Award” has the meaning set forth in Section 8(b).

“Unrestricted Stock” has the meaning set forth in Section 8(a).

“Unrestricted Stock Unit” has the meaning set forth in Section 8(b).

4.                                      Eligibility

All key employees, all directors and all consultants of the Company (or of any
Affiliate) whom the Committee considers to be capable of contributing to the
successful performance of the Company are eligible to be Participants in the
Plan, provided that, ISOs may be granted only to employees of the Company or of
any parent or subsidiary corporation of the Company, as those terms are used in
Section 424 of the Code.


--------------------------------------------------------------------------------




 

5.                                      Stock Available for Awards

(a)                                  Amount.  Subject to the other subsections
of this Section 5 and to Section 10, no more than 3,200,000 shares of Common
Stock in the aggregate may be delivered under or in satisfaction of Awards.
Shares issued under the Plan may consist of authorized but unissued shares or
treasury shares. No fractional shares will be issued under the Plan.

(b)                                 Fungible Share Plan.  Each share of Stock
subject to an Award consisting of Options and/or SARs shall be counted against
the limits set forth in Section 5(a) as one (1) share. Each share of Stock
subject to any Award other than an award consisting of Options and/or SARs shall
be counted against the limits set forth in Section 5(a) as one and six-tenths
(1.6) shares.

(c)                                  Reversion to the Plan.  For the avoidance
of doubt, if an outstanding Award for any reason expires or is terminated or
canceled without having been exercised or settled in full, or if shares of Stock
acquired pursuant to an Award subject to forfeiture or repurchase are forfeited
or repurchased by the Company for an amount not greater than the Participant’s
purchase price, the shares of Stock allocable to the terminated portion of such
Award or such forfeited or repurchased shares of Stock shall again be available
for issuance under the Plan. Shares of Stock shall not be deemed to have been
issued pursuant to the Plan with respect to any portion of an Award that is
settled in cash or other property (other than shares of Stock). Upon payment in
shares of Stock pursuant to the exercise of an SAR, the number of shares
available for issuance under the Plan shall be reduced as provided in
Section 7(c).

(d)                                 Certain Other Company Awards.  Common Stock
issued under awards granted by another company (“other company awards”) and
assumed by the Company in connection with a merger, consolidation, stock
purchase or similar transaction, or issued by the Company under awards
substituted for other company awards in connection with a merger, consolidation,
stock purchase or similar transaction, shall not reduce the shares available for
Awards under the Plan; provided, that the maximum number of shares that may be
issued pursuant to ISOs (as defined below) shall be determined in a manner
consistent with Section 422 of the Code and the rules thereunder.

(e)                                  Limit on Individual Grants.  In the case of
an Award intended to be eligible for the performance-based compensation
exception under Section 162(m) of the Code: (i) the maximum number of shares of
Common Stock subject to Options and SARs that may be granted to any Participant
in the aggregate in any calendar year shall not exceed, in each case, 1,000,000,
and the maximum number of shares of Common Stock that may be granted as Stock
Awards pursuant to Section 8 to any Participant in the aggregate in any calendar
year shall not exceed 625,000, subject in each case to adjustment under
Section 10 (for purposes of the preceding sentence, the repricing of an Option
or SAR shall be treated as a new grant to the extent required under
Section 162(m) of the Code).


--------------------------------------------------------------------------------




 

6.                                      Stock Options

(a)                                  Grant of Options.  Subject to the
provisions of the Plan, the Committee may grant both (i) options (“Options”) to
purchase shares of Common Stock that are intended to comply with the
requirements of Section 422 of the Code and the rules thereunder (“ISOs”) and
(ii) Options that are not intended to comply with such requirements (“NSOs”).
The Committee shall determine the number of shares subject to each Option and
the exercise price therefor, which shall not be less than 100% of the Fair
Market Value of the Common Stock on the date of grant. An ISO granted to an
employee described in Section 422(b)(6) of the Code must have an exercise price
that is not less than 110% of such fair market value. In no event, however,
shall the exercise price be less, in the case of an original issue of authorized
stock, than par value per share.

(b)                                 Terms and Conditions.  Each Option shall be
exercisable at such times and subject to such terms and conditions as the
Committee may specify in the applicable grant or thereafter. An ISO may not be
exercised after the period provided in Treas. Reg.
Section 1.422-2(a)(2)(iii) and Treas. Reg. Section 1.422-2(d). The Committee may
impose such conditions with respect to the exercise of Options, including
conditions relating to applicable federal or state securities laws, as it
considers necessary or advisable.

(c)                                  Payment.  No shares shall be delivered
pursuant to any exercise of an Option until payment in full of the exercise
price therefor is received by the Company. Such payment may be made in whole or
in part in cash or, to the extent legally permissible and expressly permitted by
the Committee at or after the grant of the Option, by delivery of other property
such as shares of Common Stock that have been owned by the optionee for at least
six months (or such other period as the Committee may determine), valued at
their Fair Market Value on the date of delivery or such other lawful
consideration, including a payment commitment of a financial or brokerage
institution, as the Committee may determine; or any combination of the foregoing
permitted forms of payment.

7.                                      Stock Appreciation Rights

(a)                                  Grant of SARs.  Subject to the provisions
of the Plan, the Committee may grant rights to receive any excess in value of
shares of Common Stock over the exercise price (“Stock Appreciation Rights” or
“SARs”). The Committee shall determine at the time of grant or thereafter
whether SARs are settled in cash, Common Stock or other securities of the
Company, Awards or other property, and may define the manner of determining the
excess in value of the shares of Common Stock. The Committee shall fix the
exercise price of each SAR, which shall not be less than 100% of the Fair Market
Value of the Common Stock at the date of grant.

(b)                                 Terms and Conditions.  Each SAR shall be
exercisable at such times and subject to such terms and conditions as the
Committee may specify in the applicable grant or thereafter. The Committee may
impose such conditions with respect to the exercise of SARs, including
conditions relating to applicable federal or state securities laws, as it
considers necessary or advisable.


--------------------------------------------------------------------------------




 

(c)                                  No Net Share Counting.  SARs to be settled
in shares of Common Stock shall be counted in full against the number of shares
available for award under the Plan under Section 5(a), regardless of the number
of shares of Common Stock issued upon settlement of the SAR.

8.                                      Stock, Units, Other Awards and
Performance Criteria

(a)                                  Restricted or Unrestricted Stock Awards. 
The Committee may grant shares of Common Stock subject to forfeiture
(“Restricted Stock”) and determine the duration of the period (the “Restricted
Period”) during which, and the conditions under which, the shares may be
forfeited to the Company and the other terms and conditions of such Awards.
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as permitted by the Committee, during the
Restricted Period. Shares of Restricted Stock shall be evidenced in such manner
as the Committee may determine. Any certificates issued in respect of shares of
Restricted Stock shall be registered in the name of the Participant and unless
otherwise determined by the Committee, deposited by the Participant, together
with a stock power endorsed in blank, with the Company. At the expiration of the
Restricted Period, the Company shall deliver such certificates to the
Participant or if the Participant has died, to the Participant’s Designated
Beneficiary. The Committee also may make Awards of shares of Common Stock that
are not subject to restrictions or forfeiture, on such terms and conditions as
the Committee may determine from time to time (“Unrestricted Stock”). Shares of
Restricted Stock or Unrestricted Stock may be issued for such consideration, if
any, as the Committee may determine consistent with applicable law.

(b)                                 Restricted or Unrestricted Stock Unit
Awards.  The Committee may grant Awards (“Stock Unit Awards”) consisting of
units representing shares of Common Stock. Each Stock Unit Award shall represent
the unfunded and unsecured commitment of the Company to deliver to the
Participant at a specified future date or dates one or more shares of Common
Stock (including, if so provided with respect to the Award, shares of Restricted
Stock), subject to the satisfaction of any vesting or other terms and conditions
established with respect to the Award as the Committee may determine. No
Participant or Designated Beneficiary holding a Stock Unit Award shall be
treated as a stockholder with respect to the shares of Common Stock subject to
the Award unless and until such shares are actually delivered under the Award.
Stock Unit Awards may not be sold, assigned, transferred, pledged or otherwise
encumbered except as permitted by the Committee. The Committee may make Awards
of Stock Units that are subject to restrictions or forfeiture (“Restricted Stock
Units”) or Stock Units that are not subject to such restrictions (“Unrestricted
Stock Units”), in each case on such terms and conditions as the Committee may
determine from time to time.

(c)                                  Other Awards.  The Committee may grant
Awards (including Performance Awards) other than Options, SARs, Restricted
Stock, Unrestricted Stock or Stock Unit Awards.


--------------------------------------------------------------------------------




 

(d)                                 Performance Goals.  The Committee may
establish Performance Criteria on which the granting of Performance Awards,
Restricted Stock, Unrestricted Stock, or Stock Unit Awards, or the vesting of
Restricted Stock or Restricted Stock Unit Awards, will be subject. The Committee
shall determine whether any Performance Criteria so established have been
achieved, and if so to what extent, and its determination shall be binding on
all persons.

9.                                      General Provisions Applicable to Awards

(a)                                  Documentation and Legal Conditions on
Delivery of Stock.  Each Award shall be evidenced by a writing delivered to the
Participant or agreement executed by the Participant specifying the terms and
conditions thereof and containing such other terms and conditions not
inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles. The Company will
not be obligated to deliver any shares of Stock pursuant to the Plan or to
remove any restriction from shares of Stock previously delivered under the Plan
until: the Company’s counsel has approved all legal matters in connection with
the issuance and delivery of such shares; if the outstanding Stock is at the
time of delivery listed on any stock exchange or national market system, the
shares to be delivered have been listed or authorized to be listed on such
exchange or system upon official notice of issuance; and all conditions of the
Award have been satisfied or waived. If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company may
require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock.

(b)                                 Application of Code Section 409A.  Awards
under the Plan are intended either to be exempt from the rules of Section 409A
of the Code or to satisfy those rules, and shall be construed accordingly.
Granted Awards may be modified at any time, in the Committee’s discretion, so as
to increase the likelihood of exemption from or compliance with the rules of
Section 409A of the Code.

(c)                                  Committee Discretion.  Awards may be made
alone or in combination with other Awards, including Awards of other types. The
terms of Awards of the same type need not be identical, and the Committee need
not treat Participants uniformly (subject to the requirements of applicable
law). Except as otherwise expressly provided by the Plan or a particular Award,
any determination with respect to an Award may be made by the Committee at the
time of grant or at any time thereafter.

(d)                                 Dividends and Cash Awards.  In the
discretion of the Committee, any Award under the Plan may provide the
Participant with (i) dividends or dividend equivalents payable (in cash or in
the form of Awards under the Plan) currently or deferred with or without
interest and (ii) cash payments in lieu of or in addition to an Award.


--------------------------------------------------------------------------------




 

(e)                                  Termination of Service.  Unless the
Committee expressly provides otherwise, the following rules shall apply in
connection with the cessation of a Participant’s employment or other service
relationship with the Company and its Affiliates. Immediately upon the cessation
of the Participant’s employment or other service relationship with the Company
and its Affiliates an Award requiring exercise will cease to be exercisable and
all Awards to the extent not already fully vested will be forfeited, except
that:

(i)                                     All Options and SARs held by a
Participant immediately prior to his or her death, to the extent then
exercisable, will remain exercisable by such Participant’s executor or
administrator or the person or persons to whom the Option or SAR is transferred
by will or the applicable laws of descent and distribution, in each case for the
lesser of (i) the one year period ending with the first anniversary of the
Participant’s death or (ii) the period ending on the latest date on which such
Option or SAR could have been exercised without regard to this subsection (e),
and shall thereupon terminate; and

(ii)                                  all Options and SARs held by the
Participant immediately prior to the cessation of the Participant’s employment
or other service relationship for reasons other than death and except as
provided in (iii) below, to the extent then exercisable, will remain exercisable
for the lesser of (1) a period of three months or (2) the period ending on the
latest date on which such Option or SAR could have been exercised without regard
to this subsection (e), and shall thereupon terminate.

(iii)                               Unless the Committee expressly provides
otherwise, a Participant’s “employment or other service relationship with the
Company and its Affiliates” will be deemed to have ceased, in the case of an
employee Participant, upon termination of the Participant’s employment with the
Company and its Affiliates (whether or not the Participant continues in the
service of the Company or its Affiliates in some capacity other than that of an
employee of the Company or its Affiliates), and in the case of any other
Participant, when the service relationship in respect of which the Award was
granted terminates (whether or not the Participant continues in the service of
the Company or its Affiliates in some other capacity).

(f)                                    Transferability.  No Award may be
transferred other than by will or the laws of descent and distribution and may
be exercised, during the life of the Participant, only by the Participant,
except that, as to Awards other than ISOs, the Committee may permit certain
transfers to the Participant’s family members or to certain entities controlled
by the Participant or his or her family members.

(g)                                 Withholding Taxes.  The Participant shall
pay to the Company, or make provision satisfactory to the Committee for payment
of, any taxes or social insurance contributions required by law to be withheld
in respect of Awards under the Plan no later than the date of the event creating
the tax liability. The Company and its Affiliates may, to the extent permitted
by law, deduct any such tax (or social insurance) obligations from any payment
of any kind due to the Participant hereunder or otherwise. In the Committee’s


--------------------------------------------------------------------------------




 

discretion, the minimum tax (or social insurance) obligations required by law to
be withheld in respect of Awards may be paid in whole or in part in shares of
Common Stock, including shares retained from the Award creating the obligation,
valued at their Fair Market Value on the date of retention or delivery.

(h)                                 Amendment of Award.  Except as otherwise
expressly provided in the Plan, the Committee may amend, modify, or terminate
any outstanding Award, including substituting therefor another Award of the same
or a different type, changing the date of exercise or realization and converting
an ISO to an NSO. Any such action shall require the Participant’s consent unless
the Committee determines that the action would not materially and adversely
affect the Participant.

(i)                                     Foreign Nationals.  The Committee may
take any action consistent with the terms of the Plan, either before or after an
Award has been granted, which the Committee deems necessary or advisable to
comply with government laws or regulatory requirements of any foreign
jurisdiction, including but not limited to modifying or amending the terms and
conditions governing any Awards, establishing sub-plans under the Plan, or
adopting such procedures as the Committee may determine to be appropriate in
response to differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employment, accounting
or other matters.

(j)                                     Option or SAR Repricing.  Without the
affirmative vote of holders of a majority of the shares of Stock cast in person
or by proxy at a meeting of the stockholders of the Company at which a quorum
representing a majority of all outstanding shares of Stock is present or
represented by proxy, neither the Board nor the Committee shall approve either
(a) the cancellation of outstanding Options or SARs and the grant in
substitution therefor of new Options or SARs having a lower exercise price or
(b) the amendment of outstanding Options or SARs to reduce the exercise price
thereof. This paragraph shall not be construed to apply to: (i) ”issuing or
assuming a stock option in a transaction to which section 424(a) applies,”
within the meaning of Section 424 of the Code or (ii) the substitution or
assumption of an Award by reason of or pursuant to a corporate transaction, to
the extent such substitution or assumption would not be treated as a grant of a
new stock right or a change in the form of payment for purposes of Section 409A
of the Code within the meaning of Prop. Treas. Reg.
Section 1.409A-1(b)(5)(iii)(D)(3), Notice 2005-1, A-4(d) and any subsequent
Section 409A guidance (whether administrative or regulatory, or
(iii) adjustments made pursuant to Section 10.

10.                               Effect of Certain Transactions

(a)                                  Assumptions or Substitutions.  Except as
otherwise expressly provided in an Award Agreement:

(i)                                     In the event of a Corporate Transaction
in which there is an acquiring or surviving entity, the Committee may, unless
the Committee determines that doing so is inappropriate or unfeasible, provide
for the continuation or assumption of some or all outstanding Awards, or for the
grant of new awards in


--------------------------------------------------------------------------------




 

substitution therefor, by the acquiror or survivor or an entity controlling,
controlled by or under common control with the acquiror or survivor, in each
case on such terms and subject to such conditions (including vesting or other
restrictions) as the Committee determines are appropriate. Unless the Committee
determines otherwise, the continuation or assumption shall be done on terms and
conditions consistent with Section 409A of the Code.

(ii)                                  In the event of a Corporate Transaction
(whether or not there is an acquiring or surviving entity), the Committee may
provide (unless the Committee determines otherwise, on terms and conditions
consistent with Section 409A of the Code) for (A) treating as satisfied any
vesting condition on any such Award or for (B) the accelerated delivery of
shares of Stock issuable under each such Award consisting of Restricted Stock
Units.

(iii)                               Except as otherwise expressly provided in an
Award agreement, each Award (unless assumed pursuant to the
Section 10(a)(i) above), will terminate upon consummation of the Corporate
Transaction, provided that Restricted Stock Units accelerated pursuant to
clause (B) of Section 10(a)(ii) shall be treated in the same manner as other
shares of Stock (subject to Section 10(a)(iv))).

(iv)                              Any share of Stock delivered pursuant to
Section 10(a)(ii) above with respect to an Award may, in the discretion of the
Committee, contain such restrictions, if any, as the Committee deems appropriate
to reflect any performance or other vesting conditions to which the Award was
subject and that did not lapse in connection with the Corporate Transaction. In
the case of Restricted Stock, the Committee may require that any amounts
delivered, exchanged or otherwise paid in respect of Stock in connection with
the Corporate Transaction be placed in escrow or otherwise made subject to such
restrictions as the Committee deems appropriate to carry out the intent of the
Plan.

(v)                                 If the Corporate Transaction is one in which
holders of Stock will receive upon consummation a payment (whether cash,
non-cash or a combination of the foregoing), the Committee may provide for
payment (a “cash-out”), with respect to some or all Awards, equal in the case of
each affected Award to the excess, if any, of (A) the Fair Market Value of one
share of Stock times the number of shares of Stock subject to the Award, over
(B) the aggregate exercise price, if any, under the Award, in each case on such
payment terms (which need not be the same as the terms of payment to holders of
Stock) and other terms, and subject to such conditions, as the Committee
determines.

(b)                                 Changes In, Distributions With Respect To
And Redemptions Of The Stock

(i)                                     In the event of any stock dividend or
other similar distribution of stock or other securities of the Company, stock
split or combination of shares (including a reverse stock split),
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, merger, exchange of stock,


--------------------------------------------------------------------------------




 

redemption or repurchase of all or part of the shares of any class of stock or
any change in the capital structure of the Company or an Affiliate or other
transaction or event, the Committee may, as appropriate in order to prevent
enlargement or dilution of benefits intended to be made available under the
Plan, make adjustments to the maximum number of shares that may be delivered as
per Section 5 and may also make appropriate adjustments to the number and kind
of shares of stock or securities subject to Awards then outstanding or
subsequently granted, any exercise prices relating to Awards and any other
provision of Awards affected by such change.

(ii)                                  The Committee may also make adjustments of
the type described in Section 10(a) and 10(b)(i) above to take into account
distributions to stockholders other than stock dividends or normal cash
dividends, material changes in accounting practices or principles, extraordinary
dividends, mergers, consolidations, acquisitions, dispositions or similar
transactions involving Stock, or any other event, if the Committee determines
that adjustments are appropriate to avoid distortion in the operation of the
Plan and to preserve the value of Awards made hereunder, having due regard for:
the qualification of ISOs under Section 422 of the Code, the continued exemption
of the Awards from (or satisfaction by the Awards of the rules of) Section 409A
of the Code, where applicable and, in the case of Awards intended to qualify for
the performance-based compensation exception Section 162(m) of the Code, having
due regard continued qualification for that exception.

(iii)                               References in the Plan to shares of Stock
will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 10.

11.                               Miscellaneous

(a)                                  No Right To Employment.  No person shall
have any claim or right to be granted an Award. Neither the adoption,
maintenance, nor operation of the Plan nor any Award hereunder shall constitute
a contract of employment or confer upon any employee, director or consultant of
the Company or of any Affiliate any right with respect to the continuance of
his/her employment by or other service with the Company or any such Affiliate
nor shall it or they be construed as affecting the rights of the Company (or
Affiliate) to terminate the service of any person at any time or otherwise
change the terms of such service, including, without limitation, the right to
promote, demote or otherwise re-assign any employee or other service provider
from one position to another within the Company or any Affiliate.

(b)                                 No Rights As Stockholder.  Subject to the
provisions of the applicable Award, no Participant or Designated Beneficiary
shall have any rights as a stockholder with respect to any shares of Common
Stock to be issued under the Plan until he or she becomes the holder thereof. A
Participant to whom Restricted Stock or Unrestricted Stock


--------------------------------------------------------------------------------




 

is awarded shall be considered a stockholder of the Company at the time of the
Award except as otherwise expressly provided in the applicable Award.

(c)                                  Effective Date.  The Plan shall be
effective on the date it is approved by the stockholders.

(d)                                 Amendment of Plan.  The Board may amend,
suspend, or terminate the Plan or any portion thereof at any time, subject to
such stockholder approval as the Board determines to be necessary or advisable.
Further, under all circumstances, the Committee may, but shall not be required
to, make non-substantive administrative changes to the Plan as to conform with
or take advantage of governmental requirements, statutes or regulations. Except
as provided in Section 9(h), no such amendment, modification or termination will
adversely affect the rights of any Participant (without his or her consent)
under any Award previously granted and no amendment will, without the approval
of the stockholders of the Company, effectuate a change for which stockholder
approval is required in order for the Plan to qualify or to continue to qualify
under Rule 16b-3 or for the Plan to qualify or to continue to qualify under
Section 422 of the Code or for Awards intended to be eligible for the
performance-based exception under Section 162(m) of the Code to qualify as such
or continue such eligibility.

(e)                                  Governing Law.  The provisions of the Plan
shall be governed by and interpreted in accordance with the laws of the State of
Delaware.


--------------------------------------------------------------------------------